Dowling, J.:
For the reasons assigned in Leventhal v. North British & Mercantile Ins. Co. (186 App. Div. 440), decided herewith, the order appealed from, in so far as it denies in part the defendant’s motion-for judgment on the pleadings, should be reversed and said motion granted in its entirety, with ten dollars costs and disbursements to appellant.
Clarke, P. J., Smith, Page and Shearn, JJ., concurred.
Order, in so far as it denies in part defendant’s motion for judgment on the pleadings, reversed, with ten dollars costs and disbursements, and motion granted in its entirety.